Citation Nr: 1110957	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  06-03 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right thigh disability.  

2.  Entitlement to service connection for a low back disability ("back disability").  

3.  Entitlement to service connection for a right hip disability.  



REPRESENTATION

Appellant represented by:	Michael G. Smith, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The RO has indicated that the Veteran served on active duty for training from October 1979 to January 1980, and on active duty from November 1990 to January 1991 and from April 1993 to August 1994.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).  

In April 2006 the Veteran testified via video-conference before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In August 2007 the Board issued a decision in which it adjudicated the issues of service connection for right thigh, right hip, and low back disabilities.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In August 2009 the Veterans Court issued a Memorandum Decision in which it vacated the August 2007 decision and remanded the matter to the Board.  

In March 2010, the Board again issued a decision in which it adjudicated the issues of service connection for right thigh, right hip, and low back disabilities.  The Veteran appealed that decision to the Veterans Court.  In November 2010, the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs Veterans (the Parties), vacated the March 2010 decision, and remanded the matter to the Board for compliance with the instructions in the joint motion.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks service connection for disabilities that she contends are the result of an injury during active duty for training in 1979-1980.  In the joint motion referred to above, the Veteran and the Secretary of Veterans' Affairs Veterans (the Parties) agreed that there was a deficiency in the Board's treatment of the presumption of soundness.  The Board must remand this matter to the RO to conduct additional development to that the presumption of soundness can be adequately addressed.  

In addition to her active duty for training from October 1979 to January 1980, the RO has indicated and the Veteran served on active duty from November 1990 to January 1991 and from April 1993 to August 1994,.  There are, however, no DD 214s or service treatment records for active duty from November 1990 to January 1991 or from April 1993 to August 1994.  There is a Personnel Information Exchange System (PIES) response from August 2004 but the response was to a request that did not include a listed period of service for April 1993 to August 1994.  This response was to a request for verification of service and for separation documents.  The response indicates that there was no active service performed other than for training purposes from October 1970 to January 1980.  From this response, then, it would appear that the Veteran had no active service after January 1980.  This document also shows that the RO requested separation documents, such as DD 214s or the equivalent and that the requested records were mailed.  This document thus does not show that service treatment records were mailed or that the Veteran had other than active duty for training in 1979-1980.  The only DD 214 associated with the claims file is for the period from October 1979 to January 1980.  

Of record are treatment records from Jefferson Regional Medical Center document that the Veteran was hospitalized from January 23, 1989 to January 27, 1989, with a final diagnosis of L-5, S-1 central disc herniation.  This evidence draws into question whether, if she did have active duty after that date (as opposed to active duty for training), she was in sound condition when she entered into such active duty.  

Of record is a document from the Department of the Army, with an effective date of January 4, 1991, which indicates that the Veteran was released from active duty.  Another document, dated in April 1992, states that the Veteran was ordered to active duty in support of Operation Desert Shield/ Desert Storm form November 21, 1990 to January 4, 1991.  This documents states that DD 214s had been requested for all personnel released from active duty with military orders but precisely when the DD 214s would be received was not known.  

Additionally, there is a VA Form 21-526 of record dated in October 2003.  In that form the Veteran indicated that she entered active service for the first time in 1979 and left in 1980.  There are no entries for the section requesting information as to when she entered and left a second period of active service.  

Also associated with the claims file is a Case Development Sheet with dates between March and May 2005.  This report notes the Veteran's work history.  It states that in 1989, 1991 and 1993 she worked in the National Guard 2 days per month and 2 weeks per year until the Gulf War broke out and then went full time.  The report states that in 1993 she worked 2 months at a retirement center and from 1993 to 1995 she worked for a school board.  These reports appear to be incompatible with active service from April 1993 to August 1994.  

These facts all draw into question the dates of any active duty performed by the Veteran and raise the question as to whether she was sound upon entry into any such active service.  On remand, the RO must determine the dates of the Veteran's active service after 1980; obtain treatment records including medical examination and history reports from entrance onto and separation from any periods of active service after 1980, and associate these records with the claims file.  

Since the RO last afforded the Veteran a medical examination, a good deal of evidence has been added to the claims file, including statements from medical practitioners.  For example, in a January 2006 letter, "J.G.R.," M.D. referred to a 1979 injury and opined that the Veteran's symptoms were "100% due to the injury she received in service."  Moreover, there is no medical opinion evidence addressing her condition when, and if, she entered upon active duty after 1980.  Based on these facts, another VA examination must be afforded the Veteran.  The RO must inform the examiner as to all dates of the Veteran's active service and identify any reports of entrance and or separation medical examination from such active service.  

The Board is aware of the fact that this is a highly complex remand.  In this regard, the Board must note its extensive efforts to fully adjudicate this case, without success in light two decisions from the Court.  The Board asks the RO to fully review the requirements of this remand to insure that the instructions are carried out.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting that she: (a) state whether she was examined upon entrance into active duty (or active duty for training) in November 1990 and/or April 1993; and (b) submit any records in her possession of treatment during the period from November 1990 to January 1991 and/or April 1993 to August 1994.  

2.  Verify whether the Veteran had active duty or active duty for training from November 1990 to January 1991 and from April 1993 to August 1994.  The RO must specify if the Veteran had active duty during these period or if the Veteran had active duty for training during these periods or if the Veteran had neither during these periods.  If the Veteran did have active duty or active duty for training for either or both of these periods, obtain her service treatment records (to include reports of entrance and separation medical examinations and history) for those periods and associate the obtained records with the claims file.  The RO must continue in its efforts to obtain any such records until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile  If all efforts to obtain the records are unsuccessful, including contacting the Veteran to obtain any copies that she may have, document all efforts to obtain the records, including negative replies, and associate that documentation with the claims file.  

3.  Then, after the development above is completed and all available records are associated with the claims file, schedule the Veteran for a VA examination.  

The RO must specifically inform the examiner as to whether or not the Veteran had active service from November 1990 to January 1991 and/or from April 1993 to August 1994.  If the Veteran had active service from November 1990 to January 1991 and/or from April 1993 to August 1994, the RO must identify for the examiner any entrance or separation reports of medical examination; if there is no report of entrance medical examination for either or both periods of such active service, the RO must inform the examiner that there is no report of entrance medical examination for such period of active service.  

The claims file must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the examination report as to whether the claims file was reviewed.  The examiner is asked to address the following:

(a)  Identify all disorders of the Veteran's right leg, right hip, and low back from which she has suffered at any time from the date she filed her claim, in August 2003, to the present.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any disorder identified in (a) was caused by the December 1979 injury, which included an assessment of strain of the right sartorius muscle.  The examiner is asked to include in his or her report a discussion of relevant evidence contained in the claims file and applicable medical principles.  The examiner is asked to specifically address the Veteran's contentions as stated in her two page letter received in November 2005 and in her testimony during the April 2006 hearing before the undersigned.  A complete rationale must be provided for all conclusions reached.  

(c)  If (and only if) the RO has informed the examiner that the Veteran had active service from November 1990 to January 1991, the examiner is asked to address the following:  

(i)  Provide an opinion as to whether the Veteran had any defect, infirmity, or disorder of the low back, right hip, or right leg at the time she entered active service in November 1990.  If there is no entrance medical examination report, or if the entrance medical examination report does not note any defect, infirmity, or disorder of the low back, right leg or right hip, the examiner must provide an opinion as to whether there is clear and unmistakable evidence that the Veteran had any defect, infirmity, or disorder of the low back, right leg, or right hip at entrance into active service in November 1990 (i.e. preexisted entrance into service in November 1990).  If the examiner determines that there is clear and unmistakable evidence that the Veteran had a defect, infirmity, or disorder of the low back, right hip, or right leg that preexisted entrance into active service in November 1990, then, the examiner must provide an opinion as to whether there is clear and unmistakable evidence that such defect, infirmity, or disorder of the low back, right hip, or right leg, did not permanently increase in severity beyond its natural progression during active service from November 1990 to January 1991 (i.e. was not aggravated during active service from November 1990 to January 1991).  The examiner is cautioned that "clear and unmistakable evidence" is a much higher standard than an "as likely as not" standard.  The examiner is also cautioned that the question is not whether there is clear and unmistakable evidence of aggravation but rather whether there is clear and unmistakable evidence of no aggravation.  The examiner must explain his or her conclusions in detail and must specifically address the Jefferson Regional Medical Center records that document that the Veteran was hospitalized from January 23, 1989 to January 27, 1989, with a final diagnosis of L-5, S-1 central disc herniation.  

(ii)  If there is no entrance medical examination report, or if the entrance examination report does not note any defect, infirmity, or disorder of the low back, right leg or right hip, and the examiner has not determined both that there is clear and unmistakable evidence that a defect, infirmity, or disorder of the low back, right leg or right hip preexisted entrance into active service in November 1990 and was not aggravated during active service from November 1990 to January 1991, then the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any disorder of the low back, right hip, or right leg from which the Veteran has suffered at any time after she filed her claim in August 2003 are etiologically related to such disorder present when she entered active service in November 1990 or when she was separated from active service in January 1991.  

(d)  If (and only if) the RO has informed the examiner that the Veteran served on active service from April 1993 to August 1994, the examiner is asked to address the following:  

(i)  Provide an opinion as to whether the Veteran had any defect, infirmity, or disorder of the low back, right hip, or right leg at the time she entered active service in April 1993.  If there is no entrance medical examination report, or if the entrance medical examination report does not note a defect, infirmity, or disorder of the low back, right leg or right hip, the examiner must provide an opinion as to whether there is clear and unmistakable evidence that the Veteran had any defect, infirmity, or disorder of the low back, right leg, or right hip at entrance into active service in April 1993 (i.e. preexisted entrance into service in April 1993).  If the examiner determines that there is clear and unmistakable evidence that the Veteran had a defect, infirmity, or disorder of the low back, right hip, or right leg that preexisted entrance into active service in April 1993, then, the examiner must provide an opinion as to whether there is clear and unmistakable evidence that such defect, infirmity, or disorder of the low back, right hip, or right leg, did not permanently increase in severity beyond its natural progression during active service from April 1993  to August 1994 (i.e. was not aggravated during active service from April 1993 to August 1994).  The examiner is cautioned that "clear and unmistakable evidence" is a much higher standard than an "as likely as not" standard.  The examiner is also cautioned that the question is not whether there is clear and unmistakable evidence of aggravation but rather whether there is clear and unmistakable evidence of no aggravation.  The examiner must explain his or her conclusions in detail and must specifically address the Jefferson Regional Medical Center records that document that the Veteran was hospitalized from January 23, 1989 to January 27, 1989, with a final diagnosis of L-5, S-1 central disc herniation.  

(ii)  If there is no entrance medical examination report; or if the entrance medical examination report does not note any defect, infirmity, or disorder of the low back, right leg or right hip and the examiner has not determined that there is clear and unmistakable evidence both that a defect, infirmity, or disorder of the low back, right leg or right hip preexisted entrance into active service in April 1993 and was not aggravated during active service from April 1993 to August 1994, then the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any disorder of the low back, right hip, or right leg from which the Veteran has suffered at any time after she filed her claim in August 2003 are etiologically related to such disorder present when she entered active service in April 1993 or when she was separated from active service in August 1994.  

4.  After ensuring that the above development is completed and the examination is adequate (addressing, or attempting to address, all questioned posed), readjudicate the issues on appeal.  If all of the questions asked are not adequately addressed, return the report to the examiner or schedule the Veteran for another examination.  If any benefit sought is not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


